   USDC IN/ND case 3:17-cv-00004-JD document 198 filed 04/09/21 page 1 of 3


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

 SONNY M. DAVIS,

                         Plaintiff,

                         v.                                 CAUSE NO: 3:17-CV-4-JD-MGG

 GREG SHEWARD and DR. LIAW,

                        Defendants.

                                      OPINION AND ORDER

        Sonny M. Davis, a prisoner without a lawyer, filed a motion to reconsider the

court’s ruling on the summary judgment motion filed by Dr. Liaw. 1 ECF 194. Before the

summary judgment order, Davis was proceeding “against Dr. Liaw in his individual

capacity for . . . being deliberately indifferent to the treatment of his pain and open

wounds from January to October 2016 in violation of the Eighth Amendment . . ..” 2 ECF

47 at 4. In the summary judgment order, the court limited the time for this claim to

January 2016 to April 21, 2016. ECF 191. Davis argues the court was wrong to have

dismissed that portion of his claim against Dr. Liaw for being deliberately indifferent to

the treatment of his pain and open wounds from April 22, 2016, to October 2016.




        1 The court’s order also ruled on a summary judgment motion filed by Greg Sheward, but the
motion to reconsider is limited to that portion of the order ruling on the summary judgment motion filed
by Dr. Liaw. See ECF 191

        2 Davis was also proceeding against Dr. Liaw for cancelling his medically prescribed gluten-free

diet. That claim was dismissed when the court granted summary judgment, but Davis is not challenging
that portion of the ruling.
   USDC IN/ND case 3:17-cv-00004-JD document 198 filed 04/09/21 page 2 of 3


       Davis focuses on his gluten allergy as the reason for his open sores. Though

gluten is a relevant part of this case, the question before the court is whether Dr. Liaw

was deliberately indifferent to the treatment of his pain and open wounds. For medical

professionals to be held liable for deliberate indifference to a serious medical need, they

must make a decision that represents “such a substantial departure from accepted

professional judgment, practice, or standards, as to demonstrate that the person

responsible actually did not base the decision on such a judgment.” Jackson v. Kotter, 541

F.3d 688, 697 (7th Cir. 2008).

       Davis argues that because he told Dr. Liaw he was allergic to gluten, Dr. Liaw

was deliberately indifferent for not prescribing him a gluten-free diet. He argues Dr.

Liaw should not have relied on the January 1, 2016, RAST gluten sensitivity test which

showed he did not have a gluten allergy because a more sensitive test for gluten

allergies later showed he was allergic to gluten. However, he has provided no evidence

to demonstrate that relying on the RAST test was outside the scope of accepted

professional judgment. Since Dr. Liaw had test results showing Davis did not have a

gluten allergy, it was not deliberately indifferent for him to have preliminary ruled out

a gluten allergy even though he later ordered the more sensitive test.

       In this motion, Davis acknowledges Dr. Liaw treated his open wounds beginning

April 22, 2016, but now for the first time argues Dr. Liaw did not adequately treat the

pain those wounds caused him. However, arguments which “could have been

submitted along with [the] response to the motion for summary judgment [are] not

properly presented for the first time in a motion for reconsideration.” King v. Ford Motor


                                             2
   USDC IN/ND case 3:17-cv-00004-JD document 198 filed 04/09/21 page 3 of 3


Co., 872 F.3d 833, 838–39 (7th Cir. 2017). Therefore this argument has been waived.

Nevertheless, even if it were considered, Davis has provided no explanation as to how

his pain was improperly treated. Decisively, he has provided no evidence showing Dr.

Liaw’s treatment of his pain was outside the scope of accepted professional judgment.

      For these reasons, the motion to reconsider (ECF 194) is DENIED.

      SO ORDERED on April 9, 2021.

                                               s/ JON E. DEGUILIO
                                               CHIEF JUDGE
                                               UNITED STATES DISTRICT COURT




                                           3
